DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 20 April 2022. Claims 1 - 19 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 2 of claim 1 recites, in part, “(11), which method uses an inspection device” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --(11), wherein the method uses an inspection device-- in order to clearly link back to the previously recited method and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 3 of claim 1 recites, in part, “(130), which method comprises the steps of” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --(130), wherein the method comprises the steps of-- in order to clearly link back to the previously recited method and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 6 of claim 1 recites, in part, “depicting the surface (11) using said image capturing” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --imaging  digital image capturing-- in order to maintain consistency with line 2 of claim 1 and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 11 of claim 1 recites, in part, “(11), which second orientation is not the same” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --(11), wherein the second orientation is not the same-- in order to clearly link back to the previously recited second orientation and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 12 of claim 1 recites, in part, “depicting the surface (11) using said image capturing means” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --imaging  digital image capturing means-- in order to maintain consistency with line 2 of claim 1 and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 3 of claim 2 recites, in part, “presenting to a user an interactive user interface using which a user can select” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --presenting to a user an interactive user interface use to select-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 5 of claim 2 recites, in part, “said part and also with image material visually depicting the part in question” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --said particular part and also with image material visually depicting the particular part. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Lines 4 - 5 of claim 10 recite, in part, “takes into consideration different produced images to different degree, in turn based on” which appears to contain grammatical errors and/or minor informalities. The Examiner suggests amending the claim to --takes into consideration different produced images to different degrees, in turn, based on-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Lines 5 - 6 of claim 10 recite, in part, “for the particular produced image in question” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --for the particular produced image-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 3 of claim 13 recites, in part, “surface (11), and in that the determination” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --surface (11), and wherein the determination-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 6 - 7 of claim 15 recite, in part, “a filtering sub step, which filtering sub step is designed” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --a filtering sub step, wherein the filtering sub step is designed-- in order to clearly link back to the previously recited filtering sub step and improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 19 is objected to because of the following informalities: Lines 1 - 2 of claim 19 recite, in part, “a surface (11), which inspection device” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --a surface (11), wherein the inspection device-- in order to clearly link back to the previously recited inspection device and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 3 of claim 19 recites, in part, “(130), which inspection device” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --(130), wherein the inspection device-- in order to clearly link back to the previously recited inspection device and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 4 - 5 of claim 19 recite, in part, “the surface (11), depict the surface (11) using said image capturing means” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to -- the surface (11), image  digital image capturing means-- in order to maintain consistency with line 2 of claim 19 and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 8 - 9 of claim 19 recite, in part, “surface (11), which second orientation is not the same as the first orientation, depict the surface (11) using said image capturing means” which appears to contain inconsistent claim terminology and/or minor informalities. The Examiner suggests amending the claim to --surface (11), wherein the second orientation is not the same as the first orientation, image the surface (11) using said digital image capturing means-- in order to clearly link back to the previously recited second orientation, maintain consistency with line 2 of claim 19 and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 10 - 11 of claim 19 recite, in part, “produce a second shape; which inspection device” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --produce a second shape; wherein the inspection device-- in order to clearly link back to the previously recited inspection device and improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Lines 13 - 14 of claim 19 recite, in part, “determine, based on said geometric orientation difference a geometric relation” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --determine, based on said geometric orientation difference, a geometric relation-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 - 6, 8, 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the calculation of a maximum value for a correlation" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "preferably being" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d) and § 2111.04(I).
Claim 10 recites the limitation "said determined geometric orientation difference for a particular produced image" (emphasis added) in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d) and § 2111.04(I).
Claim 10 recites the limitation "said determined estimated measurement uncertainty for the particular produced image" (emphasis added) in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said longitudinal direction (L)" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the image depicting means" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11 - 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al. U.S. Publication No. 2015/0381968 A1.

-	With regards to claim 1, Arora et al. disclose a method for inspecting a geometry (10) having a surface (11), (Arora et al., Abstract, Figs. 2A - 3, 7 - 14C, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0027 - 0028, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0044 - 0046, Pg. 5 ¶ 0050 - Pg. 6 ¶ 0051, Pg. 7 ¶ 0058 - 0059 [The Examiner asserts that “for inspecting a geometry (1) having a surface (11)” (emphasis added) is an intended use limitation and that intended use limitations are not given patentable weight, see MPEP § 2111.02]) which method uses an inspection device (100) (Arora et al., Figs. 3 - 4B, 6 & 16, Pg. 1 ¶ 0023, Pg. 2 ¶ 0029 - 0031, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0045, Pg. 7 ¶ 0060 - Pg. 8 ¶ 0068, Pg. 9 Claims 1 & 5, Pg. 10 Claim 13) having a digital image capturing means (120) (Arora et al., Abstract, Figs. 3 - 4B & 6, Pg. 2 ¶ 0027 - 0030, Pg. 3 ¶ 0035 and 0037, Pg. 4 ¶ 0039 and 0041, Pg. 5 ¶ 0045) and a shape scanning means (130), (Arora et al., Abstract, Figs. 3 & 4A, Pg. 1 ¶ 0002 and 0023, Pg. 2 ¶ 0027 and 0029 - 0030, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0039, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) which method comprises the steps of a) orienting the inspection device (100) in a first orientation in relation to the surface (11); (Arora et al., Abstract, Figs. 3, 8, 9, 13B & 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029, Pg. 3 ¶ 0031 and 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0056) b) depicting the surface (11) using said image capturing means (120) to produce a first image; (Arora et al., Abstract, Figs. 3, 8, 9 & 13A - 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0055) c) measuring a shape of a first part of said geometry (10) using said shape scanning means (130) to produce a first shape; (Arora et al., Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035 - 0037, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) d) moving the inspection device (100) to a second orientation in relation to the surface (11), which second orientation is not the same as the first orientation; (Arora et al., Abstract, Figs. 3, 8, 9, 13B & 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029, Pg. 3 ¶ 0031 and 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0056) e) depicting the surface (11) using said image capturing means (120) to produce a second image; (Arora et al., Abstract, Figs. 3, 8, 9 & 13A - 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0055) f) measuring a second part of said geometry (10) using said shape scanning means (130) to produce a second shape; (Arora et al., Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035 - 0037, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) g) using digital image processing based on said first and second images, determining a geometric orientation difference between said first and second orientations; (Arora et al., Abstract, Figs. 8 & 9, Pg. 1 ¶ 0024, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045) h) based on said geometric orientation difference, determining a geometric relation between the first and second shapes; (Arora et al., Abstract, Figs. 8 & 9, Pg. 1 ¶ 0024, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0039 - Pg. 5 ¶ 0045, Pg. 5 ¶ 0050 [“registering captured image data from the high resolution camera for two different views in accordance with at least one embodiment. The data for each individual viewpoint is captured in its respective frame of reference and, in order to create a 3D model, this data is brought in a single frame of reference. Based on the relative viewpoints of camera 308 for each reference frame (object is stationary and the camera is moving), the 3D points of object 104 are perceived as different 3D locations in two different viewpoints. If the relative viewpoints are known, a transformation between the locations from one viewpoint to another can be determined, thereby, compiling all 3D points in the same reference frame”]) and i) producing a data representation of said geometry (10) based on said first shape, said second shape and said geometric relation. (Arora et al., Abstract, Figs. 12 & 15, Pg. 1 ¶ 0024, Pg. 3 ¶ 0035, Pg. 4 ¶ 0039 - 0041 and 0043, Pg. 5 ¶ 0045 - 0047 and 0050, Pg. 6 ¶ 0053, Pg. 7 ¶ 0057 - 0059) 

-	With regards to claim 3, Arora et al. disclose the method according to claim 1, wherein the measuring in steps c) and f) comprises a laser-based distance measurement of a distance from the shape scanning means (130) to said surface (11). (Arora et al., Pg. 1 ¶ 0002 and 0023, Pg. 2 ¶ 0027 and 0029 - 0030, Pg. 3 ¶ 0036) 

-	With regards to claim 7, Arora et al. disclose the method according to claim 1, wherein the method is performed iteratively whereby steps d) to h) are iterated whereby third and subsequent images and shapes are produced. (Arora et al., Abstract, Figs. 7 - 9, 13A & 13B, Pg. 1 ¶ 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0035, Pg. 4 ¶ 0041 - 0043, Pg. 6 ¶ 0053 - 0056) 

-	With regards to claim 9, Arora et al. disclose the method according to claim 7, wherein the determination in step g) is based on at least three different produced images. (Arora et al., Abstract, Figs. 7 - 9, 13A & 13B, Pg. 1 ¶ 0024, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045, Pg. 6 ¶ 0053 - Pg. 7 ¶ 0057) 

-	With regards to claim 11, Arora et al. disclose the method according to claim 1, wherein the geometry (10) comprises an elongated geometric structure (12), (Arora et al., Figs. 2A - 3, 5, 6, 8 11A, 11B, & 13A - 14C, Pg. 2 ¶ 0028, Pg. 5 ¶ 0046 - 0047, Pg. 6 ¶ 0051 - 0052 and 0054 - 0055, Pg. 7 ¶ 0058) and wherein the moving in step d) comprises a translation movement of the inspection device (100) along said surface (11). (Arora et al., Figs. 3, 8 & 13B - 14B, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 6 ¶ 0054 - 0056) 

-	With regards to claim 12, Arora et al. disclose the method according to claim 1, wherein the geometry (10) has a substantially constant cross-section across said longitudinal direction (L). (Arora et al., Figs. 2A - 3, 5, 6, 8 11A, 11B, & 13A - 14C, Pg. 2 ¶ 0028, Pg. 5 ¶ 0046 - 0047, Pg. 6 ¶ 0051 - 0052 and 0054 - 0055, Pg. 7 ¶ 0058) 

-	With regards to claim 13, Arora et al. disclose the method according to claim 1, wherein said shape scanning means (130) is arranged to measure a distance from the inspection device (100) to said surface (11), (Arora et al., Pg. 1 ¶ 0002 and 0023, Pg. 2 ¶ 0027 and 0029 - 0030, Pg. 3 ¶ 0036) and in that the determination in step g) is performed based on such a measured distance. (Arora et al., Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045) 

-	With regards to claim 19, Arora et al. disclose an inspection device (100) (Arora et al., Figs. 3 - 4B, 6 & 16, Pg. 1 ¶ 0023, Pg. 2 ¶ 0029 - 0030, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0045, Pg. 7 ¶ 0060 - Pg. 8 ¶ 0068, Pg. 9 Claims 1 & 5, Pg. 10 Claim 13) for inspecting a geometry (10) having a surface (11), (Arora et al., Abstract, Figs. 2A - 3, 7 - 14C, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0027 - 0028, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0044 - 0046, Pg. 5 ¶ 0050 - Pg. 6 ¶ 0051, Pg. 7 ¶ 0058 - 0059 [The Examiner asserts that “for inspecting a geometry (1) having a surface (11)” (emphasis added) is an intended use limitation and that intended use limitations are not given patentable weight, see MPEP § 2111.02]) which inspection device (100) comprises a computer device, (Arora et al., Figs. 16, Pg. 1 ¶ 0023, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0031, Pg. 7 ¶ 0060 - Pg. 8 ¶ 0068, Pg. 9 Claims 1 & 5, Pg. 10 Claim 13) a digital image capturing means (120) (Arora et al., Abstract, Figs. 3 - 4B & 6, Pg. 2 ¶ 0027 - 0030, Pg. 3 ¶ 0035 and 0037, Pg. 4 ¶ 0039 and 0041, Pg. 5 ¶ 0045) and a shape scanning means (130), (Arora et al., Abstract, Figs. 3 & 4A, Pg. 1 ¶ 0002 and 0023, Pg. 2 ¶ 0027 and 0029 - 0030, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0039, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) which inspection device (100) is arranged to, when oriented in a first orientation in relation to the surface (11), (Arora et al., Abstract, Figs. 3, 8, 9, 13B & 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029, Pg. 3 ¶ 0031 and 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0056) depict the surface (11) using said image capturing means (120) to produce a first image (Arora et al., Abstract, Figs. 3, 8, 9 & 13A - 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0055) and to measure a shape of a first part of said geometry (10) using said shape scanning means (130) to produce a first shape; (Arora et al., Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035 - 0037, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) wherein the inspection device (100) is arranged to, when oriented in a second orientation in relation to the surface (11), which second orientation is not the same as the first orientation, (Arora et al., Abstract, Figs. 3, 8, 9, 13B & 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029, Pg. 3 ¶ 0031 and 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0056) depict the surface (11) using said image capturing means (120) to produce a second image (Arora et al., Abstract, Figs. 3, 8, 9 & 13A - 14B, Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045, Pg. 6 ¶ 0054 - 0055) and to measure a second part of said geometry (10) using said shape scanning means (130) to produce a second shape; (Arora et al., Pg. 1 ¶ 0023 - 0024, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0031, Pg. 3 ¶ 0035 - 0037, Pg. 4 ¶ 0041, Pg. 5 ¶ 0045) which inspection device (100) is further arranged to, using said computer device, perform digital image processing based on said first and second images to determine a geometric orientation difference between said first and second orientations, (Arora et al., Abstract, Figs. 8 & 9, Pg. 1 ¶ 0024, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0041 - Pg. 5 ¶ 0045) to determine, based on said geometric orientation difference a geometric relation between the first and second shapes, (Arora et al., Abstract, Figs. 8 & 9, Pg. 1 ¶ 0024, Pg. 3 ¶ 0031 - 0035, Pg. 4 ¶ 0039 - Pg. 5 ¶ 0045, Pg. 5 ¶ 0050 [“registering captured image data from the high resolution camera for two different views in accordance with at least one embodiment. The data for each individual viewpoint is captured in its respective frame of reference and, in order to create a 3D model, this data is brought in a single frame of reference. Based on the relative viewpoints of camera 308 for each reference frame (object is stationary and the camera is moving), the 3D points of object 104 are perceived as different 3D locations in two different viewpoints. If the relative viewpoints are known, a transformation between the locations from one viewpoint to another can be determined, thereby, compiling all 3D points in the same reference frame”]) and to produce a data representation of said geometry (10) based on said first shape, said second shape and said geometric relation. (Arora et al., Abstract, Figs. 12 & 15, Pg. 1 ¶ 0024, Pg. 3 ¶ 0035, Pg. 4 ¶ 0039 - 0041 and 0043, Pg. 5 ¶ 0045 - 0047 and 0050, Pg. 6 ¶ 0053, Pg. 7 ¶ 0057 - 0059) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. U.S. Publication No. 2015/0381968 A1 as applied to claim 1 above, and further in view of Fathi et al. U.S. Publication No. 2017/0220887 A1.

-	With regards to claim 2, Arora et al. disclose the method according to claim 1, wherein the method furthermore comprises geometrically relating said first image and said second image to said data representation (Arora et al., Abstract, Fig. 12, Pg. 1 ¶ 0023 - 0024, Pg. 3 ¶ 0035, Pg. 5 ¶ 0045 - 0046, Pg. 6 ¶ 0053, Pg. 7 ¶ 0057 - 0059) and presenting to a user an interactive user interface, (Arora et al., Figs. 1 & 16, Pg. 2 ¶ 0026 - 0028, Pg. 5 ¶ 0046, Pg. 7 ¶ 0057 - 0062) a representation of said part (Arora et al., Fig. 1, Pg. 2 ¶ 0026 - 0028, Pg. 5 ¶ 0046 and 0050, Pg. 6 ¶ 0053, Pg. 7 ¶ 0057 - 0059) and also with image material visually depicting the part in question. (Arora et al., Fig. 1, Pg. 2 ¶ 0026 - 0028, Pg. 5 ¶ 0046 and 0050, Pg. 6 ¶ 0053, Pg. 7 ¶ 0057 - 0059) Arora et al. fail to disclose explicitly presenting to a user an interactive user interface using which a user can select a particular part of the geometry (10). Pertaining to analogous art, Fathi et al. disclose presenting to a user an interactive user interface using which a user can select a particular part of the geometry (10) and as a result thereof be presented with both a representation of said part and also with image material visually depicting the part in question. (Fathi et al., Fig. 1, Pg. 2 ¶ 0012 - 0015, Pg. 15 ¶ 0142 - Pg. 16 ¶ 0146) Arora et al. and Fathi et al. are combinable because they are both directed towards image processing systems that generate and display 3D images of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora et al. with the teachings of Fathi et al. This modification would have been prompted in order to enhance the base device of Arora et al. with the well-known and applicable technique Fathi et al. applied to a similar device. Presenting an interactive user interface to a user that they can use to select a particular part of the geometry for presentation, as taught by Fathi et al., would enhance the base device of Arora et al. by allowing for users to better view and examine in detail portions of objects they find interesting by providing them with representations that focus on the selected interesting portions thereby improving their ability to evaluate and inspect the objects. Furthermore, this modification would have been prompted by the teachings and suggestions of Arora et al. that their 3D models of products may be presented to users and visualized from arbitrary viewpoints and that images of particular items of interest can be presented to users in response to search requests, see at least figure 1, page 2 paragraph 0026 and page 7 paragraphs 0058 - 0059 and 0062 of Arora et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the interactive user interface presented to users would allow them to select a particular part of the geometry for presentation so as to improve their ability to view and examine in detail interesting parts of the geometry. Therefore, it would have been obvious to combine Arora et al. with Fathi et al. to obtain the invention as specified in claim 2. 

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. U.S. Publication No. 2015/0381968 A1 as applied to claim 1 above, and further in view of Dhand et al. U.S. Publication No. 2009/0257680 A1 in view of Zhou et al. U.S. Publication No. 2008/0063298 A1.

-	With regards to claim 4, Arora et al. disclose the method according to claim 1, wherein the determining in step g) comprises the calculation of a similarity between said first and second images when varying a translational relative position of said first and second images. (Arora et al., Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0040 - 0042) Arora et al. fail to disclose explicitly the calculation of a maximum value for a correlation. Pertaining to analogous art, Dhand et al. wherein the determining in step g) comprises the calculation of a value for a correlation between said first and second images when varying a translational relative position of said first and second images. (Dhand et al., Abstract, Pg. 1 ¶ 0010, Pg. 2 ¶ 0018 - Pg. 3 ¶ 0025) Dhand et al. fail to disclose expressly the calculation of a maximum value. Pertaining to analogous art, Zhou et al. disclose wherein the determining in step g) comprises the calculation of a maximum value between said first and second images when varying a translational relative position of said first and second images. (Zhou et al., Figs 1 - 3, Pg. 1 ¶ 0003, Pg. 2 ¶ 0034, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048 - 0049 and 0054) Arora et al. and Dhand et al. are combinable because they are both directed towards image processing systems that determine an amount of translation and/or rotation between images captured from slightly different viewpoints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora et al. with the teachings of Dhand et al. This modification would have been prompted in order to substitute the similarity metric(s) calculated for aligning images in Arora et al. for the frequency domain correlation value(s) calculated for determining a relation amongst coordinate values of images in Dhand et al. The frequency domain correlation value(s) calculated for determining a relation amongst coordinate values of images in Dhand et al. could be substituted in place of the similarity metric(s) calculated for aligning images in Arora et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the frequency domain correlation values of Dhand et al. would be calculated between images from differing viewpoints in order to establish the relative translational and/or rotational difference in viewpoints between images. Furthermore, this modification would have been prompted by the teachings and suggestions of Arora et al. that multiple different metrics may be utilized to calculate the similarity between features extracted from first and second images when mapping the first image to the second image, see at least page 3 paragraphs 0035 and 0037 - 0038, page 4 paragraphs 0040 - 0042 and page 5 paragraph 0044 of Arora et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that frequency domain correlation values would be calculated in order to establish the relative translational and/or rotational difference utilized to register the images captured from differing viewpoints. In addition, Arora et al. in view of Dhand et al. and Zhou et al. are combinable because they are all directed towards image processing systems that determine an amount of translation and/or rotation between images captured from slightly different viewpoints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Arora et al. in view of Dhand et al. with the teachings of Zhou et al. This modification would have been prompted in order to enhance the combined base device of Arora et al. in view of Dhand et al. with the well-known and applicable technique Zhou et al. applied to a similar device. Utilizing a maximum calculated metric value to determine geometric orientation difference between images, as taught by Zhou et al., would enhance the combined base device by helping ensure that the images captured from different viewpoints are registered together as accurately and reliably as possible since the maximum metric, correlation, value would be utilized to establish the translational and/or rotational shift(s) required to align the images together thereby improving the overall quality of created 3D model. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a maximum calculated metric, correlation, value would be utilized when determining the geometric orientation difference between images so as to help ensure that the images captured from different viewpoints are registered together as accurately and reliably as possible and thus facilitate the creation of high-quality 3D models. Therefore, it would have been obvious to combine Arora et al. with Dhand et al. and Zhou et al. to obtain the invention as specified in claim 4. 

-	With regards to claim 5, Arora et al. in view of Dhand et al. further in view of Zhou et al. disclose the method according to claim 4. Arora et al. fail to disclose explicitly wherein the correlation is performed in the frequency domain using a respective Fourier transformation of each of said first and second images. Pertaining to analogous art, Dhand et al. disclose wherein the correlation is performed in the frequency domain using a respective transformation of each of said first and second images. (Dhand et al., Pg. 2 ¶ 0019 [“the motion vector may be computed by taking the difference in coordinate values of matching blocks in the two images. The motion vector may further be optimized using DCT on the blocks. This is called phase correlation; a frequency domain approach to determine the relative translative movement between two images”]) Dhand et al. fail to disclose explicitly using a respective Fourier transformation. Pertaining to analogous art, Zhou et al. disclose using a respective Fourier transformation of each of said first and second images. (Zhou et al., Abstract, Figs. 2A & 2B, Pg. 1 ¶ 0014 - Pg. 2 ¶ 0015, Pg. 2 ¶ 0034, Pg. 3 ¶ 0040 - 0041 and 0046) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Arora et al. in view of Dhand et al. further in view of Zhou et al. with additional teachings of Zhou et al. This modification would have been prompted in order to substitute the DCT transformation of Dhand et al. for the Fourier transformation of Zhou et al. The Fourier transformation of Zhou et al. could be substituted in place of the DCT transformation of Dhand et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a Fourier transformation would be applied to the first and second images to convert them into frequency domain representations. Furthermore, this modification would have been prompted by the teachings and suggestions of Dhand et al. that a DCT can be applied to the first and second images so as to enable correlation to be performed in the frequency domain, see at least page 2 paragraph 0019 of Dhand et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a Fourier transformation would be applied to the first and second images to convert them into frequency domain representations. Therefore, it would have been obvious to combine Arora et al. in view of Dhand et al. further in view of Zhou et al. with additional teachings of Zhou et al. to obtain the invention as specified in claim 5. 

-	With regards to claim 6, Arora et al. in view of Dhand et al. further in view of Zhou et al. disclose the method according to claim 4. Arora et al. fail to disclose explicitly wherein the correlation is performed at least partly in a log-polar coordinate system. Pertaining to analogous art, Zhou et al. disclose wherein the correlation is performed at least partly in a log-polar coordinate system. (Zhou et al., Pg. 2 ¶ 0015 and 0034, Pg. 3 ¶ 0044 - 0046, Pg. 4 ¶ 0048 - 0049 and 0052, Pg. 5 ¶ 0058 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Arora et al. in view of Dhand et al. further in view of Zhou et al. with additional teachings of Zhou et al. This modification would have been prompted in order to enhance the combined base device of Arora et al. in view of Dhand et al. further in view of Zhou et al. with the well-known and applicable technique Zhou et al. applied to a similar device. Performing the correlation at least partly in a log-polar coordinate system, as taught by Zhou et al., would enhance the combined base device by facilitating its ability to determine a rotational difference between two images captured from different viewpoints and thus the amount of rotation required to be applied to one of the two images so that its aligned with the other image. Furthermore, this modification would have been prompted by the teachings and suggestions of Dhand et al. that correlation may be performed in the frequency domain, see at least page 2 paragraph 0019 of Dhand et al., and by the teachings and suggestions of Zhou et al. that converting frequency domain transformed images into a log-polar coordinate system facilitates determination of the rotational shift between two images captured from different viewpoints, see at least page 2 paragraph 0034 and page 3 paragraphs 0045 - 0046 of Zhou et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that correlation would be performed at least partly in a log-polar coordinate system so as to facilitate the ability of the combined base device to the rotational shift between two images captured from different viewpoints. Therefore, it would have been obvious to combine Arora et al. in view of Dhand et al. further in view of Zhou et al. with additional teachings of Zhou et al. to obtain the invention as specified in claim 6.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. U.S. Publication No. 2015/0381968 A1 as applied to claim 7 above, and further in view of Dimsdale et al. U.S. Publication No. 2010/0188504 A1.

-	With regards to claim 8, Arora et al. disclose the method according to claim 7. Arora et al. fail to disclose explicitly wherein the determining in step g) comprises applying a Kalman filter, preferably being designed to assume a predetermined translational movement direction of the inspection device across said surface (11). Pertaining to analogous art, Dimsdale et al. disclose wherein the determining in step g) comprises applying a Kalman filter, preferably being designed to assume a predetermined translational movement direction of the inspection device across said surface (11). (Dimsdale et al., Figs. 6 - 8, Pg. 2 ¶ 0031 - 0033 and 0035, Pg. 4 ¶ 0061 - 0066, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0077, Pg. 8 ¶ 0120) Arora et al. and Dimsdale et al. are combinable because they are both directed towards image processing systems that align two or more images captured from differing viewpoints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora et al. with the teachings of Dimsdale et al. This modification would have been prompted in order to substitute the image mapping process of Arora et al. for the image registration technique based on Kalman filtering of Dimsdale et al. The image registration technique based on Kalman filtering of Dimsdale et al. could be substituted in place of the image mapping process of Arora et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination an image registration technique based on Kalman filtering would be utilized to determine the translation and rotation transformation necessary to register two images captured from different viewpoints together. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the image registration technique based on Kalman filtering of Dimsdale et al. would be utilized to determine the translation and rotation transformation(s) necessary to register the images captured from different viewpoints together. Therefore, it would have been obvious to combine Arora et al. with Dimsdale et al. to obtain the invention as specified in claim 8.

-	With regards to claim 10, Arora et al. in view of Dimsdale et al. disclose the method according to claim 8. Arora et al. fail to disclose explicitly wherein step g) comprises providing to said Kalman filter an estimated measurement quality of said determined geometric orientation difference for a particular produced image, and wherein the determination in step g) preferably further takes into consideration different produced images to different degree, in turn based on said determined estimated measurement uncertainty for the particular produced image in question. Pertaining to analogous art, Dimsdale et al. disclose wherein step g) comprises providing to said Kalman filter an estimated measurement quality of said determined geometric orientation difference for a particular produced image, (Dimsdale et al., Pg. 3 ¶ 0047 - 0056, Pg. 4 ¶ 0061 - 0066, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0077, Pg. 8 ¶ 0120 [“Pkr is positive definite, and describes the uncertainty in our estimate of the position, relative to the previous estimate”]) and wherein the determination in step g) preferably further takes into consideration different produced images to different degree, in turn based on said determined estimated measurement uncertainty for the particular produced image in question. (Dimsdale et al., Figs. 6 - 8, Pg. 3 ¶ 0047 - 0057, Pg. 4 ¶ 0061 - 0066, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0077, Pg. 8 ¶ 0120 [The Examiner asserts that Kalman filtering weights different observations, images in the case of Dimsdale et al., to different degrees based on levels of certainty or uncertainty associated with the observations, see for example page 4 paragraph 0038 of Yu et al. cited herein below in section 43 of the instant office action.]) 

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. U.S. Publication No. 2015/0381968 A1 as applied to claim 1 above, and further in view of Thielemans U.S. Publication No. 2015/0377606 A1.

-	With regards to claim 14, Arora et al. disclose the method according to claim 1. Arora et al. fail to disclose explicitly wherein the inspection device (100) is a handheld, mobile device. Pertaining to analogous art, Thielemans discloses wherein the inspection device (100) is a handheld, mobile device. (Thielemans, Abstract, Figs. 1 - 2B, 5 & 6, Pg. 4 ¶ 0089 - 0090, Pg. 5 ¶ 0096 and 0102 - 0103, Pg. 8 ¶ 0134 - 0136, Pg. 9 ¶ 0143, 0151 and 0158, Pg. 10 ¶ 0171 and 0173) Arora et al. and Thielemans are combinable because they are both directed towards image capture and processing systems that acquire three-dimensional object information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora et al. with the teachings of Thielemans. This modification would have been prompted in order to enhance the base device of Arora et al. with the well-known and applicable technique Thielemans applied to a similar device. Utilizing an inspection device that creates 3D surface representations of objects that is handheld and mobile, as taught by Thielemans, would enhance the base device of Arora et al. by making it easier and more convenient for users to utilize and by improving its ability to generate detailed 3D models of objects with complicated surfaces since users would be better able to position the inspection device so that it can capture every facet of an object’s surface. Furthermore, the Examiner asserts that the court has held that making a device portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device, see In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) and MPEP § 2144.04(V)(A). This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a handheld and mobile inspection device would be utilized to capture the images of objects from various viewpoints so as to make the base device of Arora et al. easier and more convenient for users to utilize and improve its ability to generate detailed 3D models of objects with complicated surfaces. Therefore, it would have been obvious to combine Arora et al. with Thielemans to obtain the invention as specified in claim 14. 

-	With regards to claim 15, Arora et al. in view of Thielemans disclose the method according to claim 14. Arora et al. fail to disclose explicitly wherein the inspection device (100) comprises a light source (140) arranged to project a guide light (141) of predetermined wavelengths useful for guiding a user of the inspection device (100) when moving the inspection device (100) across said surface (11), wherein at least one of the first and second images cover an area comprising at least part of said guide light (141) as reflected by said geometry (10), and wherein the depicting in steps b) and e) comprises a filtering sub step, which filtering sub step is designed to dampen said predetermined wavelengths. Pertaining to analogous art, Thielemans discloses wherein the inspection device (100) comprises a light source (140) arranged to project a guide light (141) of predetermined wavelengths (Thielemans, Abstract, Figs. 1 - 2B & 5, Pg. 2 ¶ 0062 - 0063, Pg. 4 ¶ 0086, Pg. 5 ¶ 0096 and 0099 - 0103, Pg. 8 ¶ 0137 - 0139, Pg. 9 ¶ 0151 and 0158) useful for guiding a user of the inspection device (100) when moving the inspection device (100) across said surface (11), (Thielemans, Pg. 5 ¶ 0099 and 0101 - 0103, Pg. 8 ¶ 0137 - 0138, Pg. 9 ¶ 0151 and 0158) wherein at least one of the first and second images cover an area comprising at least part of said guide light (141) as reflected by said geometry (10), (Thielemans, Figs. 1 - 2B, Pg. 5 ¶ 0099 - 0100 and 0102 - 0103, Pg. 6 ¶ 0110, Pg. 8 ¶ 0137 - 0138, Pg. 9 ¶ 0151 and 0158) and wherein the depicting in steps b) and e) comprises a filtering sub step, which filtering sub step is designed to dampen said predetermined wavelengths. (Thielemans, Pg. 8 ¶ 0137 - 0140, Pg. 9 ¶ 0151 and 0156 - 0158) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Arora et al. in view of Thielemans disclose with additional teachings of Thielemans. This modification would have been prompted in order to enhance the combined base device of Arora et al. in view of Thielemans with the well-known and applicable technique Thielemans applied to a similar device. Incorporating a light source into the inspection device, projecting guide light for guiding a user as they move the device to different viewpoints during image capture and filtering the guide light during image capture, as taught by Thielemans, would enhance the combined base device by making it even simpler for users to reliably and effectively utilize since the projected guide light would intuitively guide users to portions of objects in need of capture for creation of 3D models of the objects while also preventing the guide light from interfering with or degrading the quality of the captured information and created 3D models. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would project guide light to help guide a user to different viewpoints during image capture and would also filter the projected guide light during image capture so as to make it even simpler for users to reliably and effectively create 3D models of objects with the combined base device. Therefore, it would have been obvious to combine Arora et al. in view of Thielemans disclose with additional teachings of Thielemans to obtain the invention as specified in claim 15. 

-	With regards to claim 16, Arora et al. in view of Thielemans disclose the method according to claim 15. Arora et al. fail to disclose explicitly wherein the filtering sub step is implemented using a physical light filter belonging to the image depicting means. Pertaining to analogous art, Thielemans discloses wherein the filtering sub step is implemented using a physical light filter belonging to the image depicting means. (Thielemans, Pg. 8 ¶ 0137 - 0140, Pg. 9 ¶ 0151 and 0156 - 0158) 

-	With regards to claim 17, Arora et al. in view of Thielemans disclose the method according to claim 15. Arora et al. fail to disclose explicitly wherein the filtering sub step is implemented as a part of said digital image processing. Pertaining to analogous art, Thielemans discloses wherein the filtering sub step is implemented using a physical light filter. (Thielemans, Pg. 8 ¶ 0137 - 0140, Pg. 9 ¶ 0151 and 0156 - 0158) Thielemans fails to disclose explicitly wherein the filtering sub step is implemented as a part of said digital image processing. However, the Examiner takes official notice of the fact that implementing a filtering step as a part of said digital image processing to dampen predetermined wavelengths is notoriously well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Arora et al. in view of Thielemans to include implementing the filtering sub step as a part of digital image processing. This modification would have been prompted in order to substitute the filtering sub step implemented via a physical filter of Thielemans for the notoriously well-known technique of utilizing digital image processing to dampen predetermined wavelengths. The notoriously well-known technique of utilizing digital image processing to dampen predetermined wavelengths could be substituted in place of the filtering sub step implemented via a physical filter of Thielemans utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination digital image processing techniques would be utilized to implement the filtering sub step and dampen the predetermined wavelengths of the guide light. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that digital image processing techniques would be utilized to implement the filtering sub step and dampen the predetermined wavelengths of the guide light. Therefore, it would have been obvious to combine Arora et al. with the notoriously well-known technique of utilizing digital image processing techniques to dampen predetermined wavelengths to obtain the invention as specified in claim 17. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. U.S. Publication No. 2015/0381968 A1 as applied to claim 1 above, and further in view of Bonel et al. U.S. Publication No. 2017/0276260 A1.

-	With regards to claim 18, Arora et al. disclose the method according to claim 1. Arora et al. fail to disclose explicitly wherein the geometry (10) is a weld joint. Pertaining to analogous art, Bonel et al. disclose wherein the geometry (10) is a weld joint. (Bonel et al., Pg. 5 ¶ 0033 - 0038, Pg. 11 ¶ 0115 [“photographic measurement system may further be used for inspecting other aspects of the weld join pre-weld and/or post-weld;”]) Arora et al. and Bonel et al. are combinable because they are both directed towards image capture and processing systems that analyze a plurality of captured images of an object from various viewpoints to derive geometrical information about the object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora et al. with the teachings of Bonel et al. This modification would have been prompted in order to substitute the object of Arora et al. for the weld joint of Bonel et al. The weld joint of Bonel et al. could be substituted in place of the object of Arora et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a 3D model of a weld joint would be created by capturing image and depth information of the weld joint from a plurality of viewpoints. Additionally, this modification would enhance the base device of Arora et al. by allowing for it to be utilized in a wider array of applications, such as inspection applications, and generate 3D models of a larger variety of objects thereby enhancing its overall appeal to potential end users. Furthermore, this modification would have been prompted by the teachings and suggestions of Arora et al. that their system can be utilized in different applications and in conjunction with various objects, see at least page 2 paragraphs 0027 - 0028, page 5 paragraph 0046 and page 7 paragraphs 0058 - 0059 of Arora et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a data representation of a weld joint would be produced. Therefore, it would have been obvious to combine Arora et al. with Bonel et al. to obtain the invention as specified in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. U.S. Publication No. 2019/0337344 A1; which is directed towards determining an image processing system for determining camera pose, wherein Kalman filtering and pixel-wise intensity differences between images is utilized to determine the camera pose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667